Case 0:20-cv-60592-RKA Document 5 Entered on FLSD Docket 05/12/2020 Page 1 of 3



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF FLORIDA
 BROWARD DIVISION
 -------------------------------------------------------------------X
 MICHAEL SINGLETON,
                                                                         CASE NO.: 20-cv-60592
                                    Plaintiff,

                  -against-

 THE MOVING EXPERT, INC. d/b/a KARVIN
 VAN LINES and MITCHELL KARVIN, individually
 and in his full capacity,
                                     Defendant.
 --------------------------------------------------------------------X

                   MOTION TO SERVE DEFENDANT’S ELECTRONICALLY

   Plaintiff, MICHEAL SINGLETON, by and through its undersigned attorney, respectfully requests

 to effect service electronically or via U.S. Certified Mail on Defendants and as grounds states:

     1. On March 13, 2020, Plaintiff filed his Complaint against Defendant.

     2. On March 19, 2020, this Court issued two summonses. (See Exhibit “A”).

     3. On March 22, 2020 Plaintiff’s counsel forwarded the Complaint, Civil Cover Sheet and

         two issued summonses to Plaintiff’s Process Servers, Burke Investigative. (hereinafter

         referred to as “BURKE”. (See Exhibit “A”).

     4. On March 30, 2020, BURKE advised Plaintiff that service was attempted but not fulfilled.

         (See Exhibit “B”).

     5. On April 3, 2020, BURKE advised Plaintiff that service was attempted but not fulfilled.

         (See Exhibit “C”).

     6. On April 7, 2020, BURKE advised Plaintiff that service was attempted but not fulfilled.

         (See Exhibit “D”)
Case 0:20-cv-60592-RKA Document 5 Entered on FLSD Docket 05/12/2020 Page 2 of 3



    7. On April 9, 2020, BURKE advised Plaintiff that service was attempted but not fulfilled.

       (See Exhibit “E”)

    8. On April 14, 2020, BURKE advised Plaintiff that service was attempted but not fulfilled.

       (See Exhibit “E”)

    9. On April 15, 2020, BURKE advised Plaintiff that service was attempted but not fulfilled.

       (See Exhibit “E”)

    10. On April 16, 2020, BURKE advised Plaintiff that service was attempted but not fulfilled.

       (See Exhibit “E”)

    11. On April 17, 2020, BURKE advised Plaintiff that service was attempted but not fulfilled.

       (See Exhibit “F”)

    12. On April 18, 2020, BURKE advised Plaintiff that service was attempted but not fulfilled.

       (See Exhibit “F”)

    13. On April 23, 2020, BURKE advised Plaintiff that service was attempted but not fulfilled.

       (See Exhibit “F”)

    14. On April 24, 2020, BURKE advised Plaintiff that service was attempted but not fulfilled.

       (See Exhibit “F”)

    15. On April 28, 2020, BURKE advised Plaintiff that service was attempted but not fulfilled.

       (See Exhibit “G”)

    16. On April 30, 2020, BURKE advised Plaintiff that service was attempted but not fulfilled.

       (See Exhibit “G”)

    17. On May 4, 2020, BURKE advised Plaintiff that service was attempted but not fulfilled.

       (See Exhibit “H”)
Case 0:20-cv-60592-RKA Document 5 Entered on FLSD Docket 05/12/2020 Page 3 of 3



    18. On May 5, 2020, BURKE advised Plaintiff that service was attempted but not fulfilled.

        (See Exhibit “I”)

    19. On May 7, 2020, BURKE advised Plaintiff that service was attempted but not fulfilled.

        (See Exhibit “I”)

    20. On May 10, 2020, BURKE advised Plaintiff that service was attempted but not fulfilled.

        (See Exhibit “I”)

    21. Based on the foregoing, electronic service is reasonably calculated to provide actual notice

        of filings and correspondence in this case.

    22. As such, Plaintiff respectfully requests the court deem an e-mail to Defendant’s Business

        E-mail sufficient for service or in the alternative, U.S. Certified Mail.

 WHEREFORE, Plaintiff, requests this Court enter an Order allowing Plaintiff’s counsel to serve

 Defendant’s electronically or via Certified U.S. Mail.



 Dated: Miami, Florida
        May 12, 2020

                                               DEREK SMITH LAW GROUP, PLLC
                                               Attorneys for Plaintiffs

                                               By: /s/Tiffani-Ruth Brooks
                                                  Tiffani-Ruth I. Brooks, Esq.
                                                  FL Bar No.: 1010664
                                                  tiffani@dereksmithlaw.com
                                                  701 Brickell Avenue, Suite 1310
                                                  Miami, FL 33131
                                                  (305) 946-1884
